                   UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF NORTH CAROLINA

                          CASE NO: 1:19-CV-593-LCB-JLW


ZION WILLIAMSON,

             Plaintiff,

v.

PRIME SPORTS MARKETING, LLC
and
GINA FORD,

          Defendants.
______________________________________/

  PROPOSED ORDER ON DEFENDANTS’ MOTION TO ALTER OR
AMEND JUDGMENT AND MOTION FOR LEAVE TO AMEND ANSWER,
       AFFIRMATIVE DEFENSES AND COUNTERCLAIMS

      THIS CAUSE comes before the Court upon the Defendants’ Motion to Alter

or Amend the Judgment and Motion for Leave to Amend their Answer,

Affirmative Defenses and Counterclaims. Accordingly, it is hereby,

      ORDERED AND ADJUDGED that the Defendants’ Motion to Alter or

Amend the Judgment is GRANTED. Defendants may raise the issue of Plaintiff’s

ineligibility as an affirmative defense to Plaintiff’s claim that the contract between

the parties was void under the UAAA

      Further, Defendants’ Motion for Leave to Amend their Answer, Affirmative

Defenses and Counterclaims is GRANTED. Defendants’ First Amended Answer,

                                          1


     Case 1:19-cv-00593-LCB-JLW Document 54-20 Filed 02/17/21 Page 1 of 2
Affirmative Defenses and Counterclaim is deemed filed as of the date of this order.

Plaintiff shall have 20 days to respond.

      DONE AND ORDERED on this ___ day of _______, 2021.


                                       _______________________________
                                       Honorable Loretta C. Biggs
                                       United States District Judge


cc: Counsel of Record




    Case 1:19-cv-00593-LCB-JLW Document 54-20 Filed 02/17/21 Page 2 of 2
